Title: To James Madison from William C. C. Claiborne, 7 February 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 7 February 1806, New Orleans. “I learn from Captain Turner, that the Marquis of Casa Calvo did not visit Adais, nor is it understood, that he made Enquiries concerning the Posts, of which he spake to me.
                    “The proposition for a military Gentleman to accompany the Marquis to Adais, came from me; but since the arrangement was not approved, I am well pleased that the Visit was not made.”
                